Citation Nr: 1742986	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for myositis of the lumbar spine prior to July 25, 2012, and in excess of 20 percent thereafter. 

(The issues of entitlement to an increased rating for posttraumatic stress disorder and entitlement to a total disability rating based on individual unemployability by reason of service-connected disability, will be addressed in a separate decision of the Board, to be issued concurrent with this decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970, and from April 1971 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Waco, Texas.

In October 2013, the Veteran presented testimony at a Travel Board hearing which was chaired by one of the undersigned Veterans Law Judges (VLJ).  In April 2017, the Veteran testified before a different VLJ during a videoconference hearing.  Transcripts of these hearings have been associated with the Veteran's claims file.

When an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The Court has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  During the April 2017 hearing, the Veteran waived his right to a hearing before the third member of the decision panel. 

The Board remanded the Veteran's claim for additional development in February 2014.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

For the following reasons, the Board finds that the appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Pursuant to the February 2014 remand, the Veteran was afforded a VA examination to determine the extent of his service-connected spine disability in February 2015.  However, during the April 2017 hearing, the Veteran testified that his back disability has increased in severity since his last examination.  See the Hearing Transcript, page 22.  Because the severity of the Veteran's lumbar spine disability is unknown, a new VA examination is warranted.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination). 

On remand, the Veteran's treatment records should also be obtained and associated with his claims folder. 38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his lumbar spine disability.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item 1, schedule the Veteran for a VA examination to determine the current severity of the service-connected myositis of the lumbar spine.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard. 

The examiner should report the range of motion measurements for the lumbar spine in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of lumbar motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




			
	    JOHN Z. JONES                                   MICHAEL J. SKALTSOUNIS
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals




	                         __________________________________________
                                                CYNTHIA M. BRUCE
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


